DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1 recites, “the device” in lines 2-3, 5, 7, which should be corrected to have proper antecedent basis. Independent claims 10 and 19 have similar recitations, and dependent claims 2-9 , 11-18 and 20 have similar recitations in the preamble and in the body, which should be corrected to have proper antecedent basis .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhein et al. (US 2002/0179571).
Regarding Claim 10, Rhein discloses a switching device (Figures 1-14) comprising: 
an outer housing (106, Figures 1, 4); 
a first interface for coupling the device to a first connector (comprising 42, 43, Figures 1, 4-5); 
a second/connector interface for coupling the device to a second connector (comprising 118,  Figures 1, 4-5); 
a vacuum interrupter (18, Figures 4-5) having a fixed terminal (32, Figures 4-5) and a movable terminal (34, Figures 4-5), the fixed terminal being electrically coupled to the first interface (32 coupled to 43, Figure 4) and the movable terminal being electrically coupled to the second interface (34 coupled to 118 via 70, Figure 4); 
a control rod coupled to the movable terminal (comprising shaft 58, Figures 4-5); 
an actuator assembly (comprising 20, Figures 4-5) coupled to the control rod and being operable to move the control rod to open and close the vacuum interrupter (Paragraph 43); and 
at least one capacitor (comprising 140, 142, Figure 4) electrically coupled to the fixed terminal (140, 142 coupled to the fixed terminal 32 via 34, 120, 136, 138, Figure 4), the at least one capacitor providing a voltage for power line communications signals, providing a voltage for voltage sensing, providing a voltage to help determine power flow direction and providing a voltage to help determine the distance to a fault (Paragraph 49, “….power current transformer 136 is used to charge a first capacitor 140 of electronics board 132 which stores energy from the system to power device 10 and to trip the solenoid 20 and vacuum interrupter 18 to the open position. Second power current transformer 138 is used to charge a second capacitor 142 similar to first capacitor 140 which stores the energy to trip solenoid 20 and vacuum interrupter 18 closed”, Paragraph 62, “Capacitor 140 provides an energy pulse to coil 92 of solenoid 20 in a first direction that cancels magnetic force of magnet 90 of solenoid 20, thereby releasing compression spring 88 and actuator block 70”).
Regarding Claim 14, Rhein discloses the device according to Claim 1 further comprising a first conductor electrically coupled to the movable terminal (comprising conductive adaptor 102, Figure 5), the first conductor including an orifice (102 having an orifice in the middle, Figure 5), the device further comprising a second conductor electrically coupling the transformer interface to the first conductor, the second conductor having an end that is slidable inserted into the orifice (Figures 4-5).
Regarding Claim 15, Rhein discloses the device according to Claim 5 wherein the first conductor is cylindrical-shaped and is formed over an end of the vacuum interrupter (102 having cylindrical shape formed over an end of the movable contact 34 of the vacuum interrupter 18, Figure 5).
Regarding Claim 16, Rhein discloses the device according to Claim 1 wherein the switching device operates as a fault interrupting device (Abstract, “…shaft moves the movable contact from the closed position to open position upon occurrence of a fault”, Paragraph 43).

Regarding Claim 17, Rhein discloses the device according to Claim 1 wherein the switching device operates as a sectionalizer (Paragraphs 3, 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhein et al. (US 2002/0179571) in view of Stoupis et al. (US 7,154,722).
Regarding Claim 1, Rhein discloses a switching device for connecting a power cable and controlling power flow therebetween (Figures 1-14), the device comprising: 
an outer housing (106, Figures 1, 4); 
a first interface for coupling the device to the transformer (comprising 42, 43, Figures 1, 4-5); 
a second/connector interface for coupling the device to a connector (comprising 118,  Figures 1, 4-5); 
a vacuum interrupter (18, Figures 4-5) having a fixed terminal (32, Figures 4-5) and a movable terminal (34, Figures 4-5), the fixed terminal being electrically coupled to the second/connector interface (32 coupled to 43, Figure 4) and the movable terminal being electrically coupled to the transformer interface (34 coupled to 118 via 70, Figure 4); 
a control rod coupled to the movable terminal (comprising shaft 58, Figures 4-5); 
an actuator assembly (comprising 20, Figures 4-5) coupled to the control rod and being operable to move the control rod to open and close the vacuum interrupter (Paragraph 43); and 
at least one capacitor (comprising 140, 142, Figure 4) electrically coupled to the fixed terminal (140, 142 coupled to the fixed terminal 32 via 34, 120, 136, 138, Figure 4), the at least one capacitor providing a voltage for power line communications signals, providing a voltage for voltage sensing, providing a voltage to help determine power flow direction and providing a voltage to help determine the distance to a fault (Paragraph 49, “….power current transformer 136 is used to charge a first capacitor 140 of electronics board 132 which stores energy from the system to power device 10 and to trip the solenoid 20 and vacuum interrupter 18 to the open position. Second power current transformer 138 is used to charge a second capacitor 142 similar to first capacitor 140 which stores the energy to trip solenoid 20 and vacuum interrupter 18 closed”, Paragraph 62, “Capacitor 140 provides an energy pulse to coil 92 of solenoid 20 in a first direction that cancels magnetic force of magnet 90 of solenoid 20, thereby releasing compression spring 88 and actuator block 70”).
Rhein does not specifically disclose the switching device being for connecting the power cable to a transformer and a transformer interface for coupling the device to the transformer. 
Stoupis discloses a switching device for connecting a power cable to a transformer and controlling the power flow therebetween (Figures 1-4), the switching device (one of 301-308, Figures 3A-3E) including a housing (housing of 301, Figures 3A-3E) and a transformer interface for coupling the device to a transformer (interface transformer, not labelled, in 301, Figures 3A-3E), and a vacuum interrupter (302, Figures 3A-3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the switching device of Rhein, a transformer interface as taught by Stoupis, to provide safe and proper connection between the devices/apparatus of the switching device and the power cable.  
Regarding Claim 5, combination of Rhein and Stoupis discloses the device according to Claim 1 further comprising a first conductor electrically coupled to the movable terminal (comprising conductive adaptor 102, Figure 5 of Rhein), the first conductor including an orifice (102 having an orifice in the middle, Figure 5 of Rhein), the device further comprising a second conductor electrically coupling the transformer interface to the first conductor(120 in Figure 5 of Rhein in the combination), the second conductor having an end that is slidable inserted into the orifice (an end of 120 in the orifice of 102, Figure of Rhein).
Regarding Claim 6, combination of Rhein and Stoupis discloses the device according to Claim 5 wherein the first conductor is cylindrical-shaped and is formed over an end of the vacuum interrupter (102 having cylindrical shape formed over an end of the movable contact 34 of the vacuum interrupter 18, Figure 5).
Regarding Claim 7, combination of Rhein and Stoupis discloses the device according to Claim 1 wherein the switching device operates as a fault interrupting device (Abstract, “…shaft moves the movable contact from the closed position to open position upon occurrence of a fault”, Paragraph 43).
Regarding Claim 8, combination of Rhein and Stoupis discloses the device according to Claim 1 wherein the switching device operates as a sectionalizer (Paragraphs 3, 36).
Regarding Claim 9, combination of Rhein and Stoupis discloses the device according to Claim 1 wherein the transformer is part of an underground residential power distribution network (Stoupis, Abstract, Column 2, lines 17-22).
Regarding Claim 18, Rhein does not specifically disclose the device according to Claim 10 wherein the device is part of a transformer in an underground residential power distribution network.
Stoupis discloses a switching device for connecting a power cable to a transformer and controlling the power flow therebetween (Figures 1-4), the switching device (one of 301-308, Figures 3A-3E) including a housing (housing of 301, Figures 3A-3E) and a transformer interface for coupling the device to a transformer (interface transformer, not labelled, in 301, Figures 3A-3E), and a vacuum interrupter (302, Figures 3A-3E), wherein the transformer is part of an underground residential power distribution network (Abstract, Column 2, lines 17-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention,  the switching device of Rhein, being part of a transformer in an underground residential power distribution network as taught by Stoupis, as transformer is a known apparatus in a power distribution system protected by switching devices and as taught in Paragraph 3 of Rhein.  

Allowable Subject Matter
Claims 19-20 allowed.
Claims 2-4, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 2, Rhein discloses the device according to Claim 1 further comprising a first conductor electrically coupled to the fixed terminal (comprising 42, Figure 5), the first conductor including an first orifice (orifice in 42, Figure 5). Rhein does not disclose the device further comprising a second conductor electrically coupling the connector interface to the first conductor, the second conductor having an end that is slidable inserted into the first orifice. Claims 3-4 are objected due to dependency to objected Claim 2. 
Claim 11 recites the device according to claim 10 including the same limitations as that of Claim 2 and objected for the same reasons as for Claim 2. Claims 12-13 are objected to due to dependency to objected Claim 11.
Claim 19 recites a switching device including similar recitations of Claims 11-12 combined, including the allowable feature of Claim 11, therefore allowed. Claim 20 depend from Claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 8,334,738) discloses a switching device (Figures 1-7), characterized by comprising: a vacuum switch (140, Figures 3, 5); an electromagnetic actuator (comprising 141, Figures 3, 5) connected mechanically to mobile contact of vacuum switch (mobile contact in 140 moved by solenoid coil 141, Figures 3, 5); control module (192, Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 8/20/2022